NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 29 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-10572

                Plaintiff - Appellee,             D.C. No. 1:95-cr-00151-DAE

    v.
                                                  MEMORANDUM*
KHANG KIEN TRAN, a.k.a. Charlie, a.k.a.
Thanh, a.k.a. Tran,

                Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Hawaii
                      David A. Ezra, District Judge, Presiding

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Khang Kien Tran appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291.     We review de novo whether a district court



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has authority to modify a sentence under section 3582(c)(2), see United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Tran contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. The district court properly concluded that Tran

is ineligible for a sentence reduction because Amendment 782 has not lowered his

applicable sentencing range. See 18 U.S.C. § 3582(c)(2); Leniear, 574 F.3d at

673-74. To the extent that Tran seeks to challenge the sentencing court’s original

calculation of his Guidelines range, this claim is not cognizable in a section 3582

proceeding. See Dillon v. United States, 560 U.S. 817, 826 (2010) (section

3582(c) does not permit a “plenary resentencing proceeding”).

      AFFIRMED.




                                          2                                   14-10572